DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: an “electronic component mounting machine being configured to mount electronic components” (claim 13, lines 5-6); “a control device configured by a computer, the control device configured to control a clamping force” (claim 13, lines 12-13); the “control device being configured to acquire board information, the board information including a weight of the circuit board” (claim 13, lines 15-17); further, “the control device being configured to… control a driving motor… so as to control the clamping force of the board clamp device” (claim 13, lines 15-19); as well as “a board information recording section configured to record or store the board information” and “a board information reading section configured to read the board information from the board information recording section” (claim 19, lines 3-4 and 5-6, respectively); additionally, the “control device” is also disclosed as being configured to perform other 112(f) functions in claims 14, 15 and 17-24, without structure provided in the claims for the “control device”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitation use the phrase “means for” or “step for” or a generic replacement therefore:  the terms “machine configured to”, “device configured to” and “head… configured to” provide no more meaning or definition than “means for”.
(B) The “means for” or “step for” is modified by functional language: “to mount electronic components”, “to control a clamping force”, “to receive information”, “to control the board clamp device to perform a clamping operation”, “to switch the clamping force”, “to determine whether there is an insertion of pressing process”, “to register information”. Each of these instances is expressly functional in nature.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, regarding the claimed “component mounting machine”, there is no structure provided in the claims which would be capable of mounting components. There is no head, or conveyor, or turret, or arm, or suction unit, or soldering device, or component holding unit, or anything which one would understand to be structure for mounting a component onto a circuit board. Further, there is no structure in the claims for the purported “control device”, though the control device is now recited as being “configured by a computer”; which is interpreted to mean that the control device is a component part of or connected to a computer. In the claims there is nothing to indicate what structures the “control device” or “processor” would require to be capable of performing the recited functions. The missing structure can be thought of as “mechanisms” to make the function possible. How does the control device “control the clamping force” without code or a connection to the clamping device, and without any actuation device to affect the clamping device? How does the control device receive data or information without any structures or interfacing elements? The claims do not provide answers to these questions. Accordingly, the reader must look to the specification to determine what structures are intended. The component mounting machine would require at least some of the above mentioned elements (not claimed), and/or the elements discussed in pars. [0019-0024]. The control device would apparently require the elements of a computer, as is detailed in pars. [0025-0026].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s Amendments and Arguments have overcome the 112(b) rejection of claim 13; it is understood that the electronic component mounting machine of the claims is not required to produce (as previously interpreted) the “board information including a weight of the circuit board”, but instead it is required simply to acquire the information. The Applicant’s arguments regarding the functionality recited in the remaining 112(b) rejected claims is also found to be compelling. Additionally, the Applicant has amended claim 21 such that it is no longer found to be indefinite.
With regards to novelty, the relevant prior art was previously and is also currently cited (attached PTO-892) in the record. Of those prior art references, the most pertinent is to Perault et al. (US 7,121,199 B2), Watanabe (US 2016/0073511 A1), Farlow et al. (US ) and Hirukawa (JP 2019/163084 A; English translation concurrently attached).
As argued by the Applicant, Perault IVO Watanabe does not disclose all of the elements and functionality of the electronic component mounting machine of claim 13. Specifically, Watanabe discloses determining the weight of the leaded components to be mounted, but does not consider the weight of the circuit board, nor does it provide a controller capable of acquiring that circuit board weight information and adjusting a clamping force as a result.
Farlow discloses determining the required component placement force pressures, but does not cure the above deficiencies.
Hirukawa discloses determining board weight; however, this is apparently simply a data point, among other data acquired and is not presented in conjunction with a controller capable of determining appropriate clamping force based upon the board weight, and then adjusting pressure to provide that desired clamping force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729